By the Court, Belcher, J.:
This action was brought to remove a cloud from the title to certain real property claimed by the plaintiffs. The property in question lies in the Bay of San Diego, between ordinary high-water mark and the ships’ channel, and within two miles of the City of San Diego. It is claimed by the plaintiffs as a part of the pueblo lands confirmed to the City of San Diego by the proper authorities of the United States, and by the defendants, under certain alleged locations of it as tide land, which were initiated by them in 1868, and completed by payment in 1872, in pursuance of the laws of this State. The case was tried by the Court, and a judgment rendered that the defendants named “have no estate or interest in the land described in the complaint in this action adverse to the plaintiffs, John G. Capron, Volney E. Howard, and Charles P. Taggart, and that said plaintiffs last named recover their costs incurred and expended in this action, taxed at-dollars, of and from said last named defendants.”
From this judgment, and from an order denying a motion for new trial, the defendants have appealed.
It appears from the findings, and the order denying the motion for new trial, that neither the plaintiffs nor defendants had any title to the premises; but the Court was, nevertheless, of the opinion that because the plaintiffs named were in possession, by their tenant, of a small parcel, claim*167ing the whole under a written conveyance, they were, therefore, entitled to the judgment rendered.
Assuming that the Court was right in its conclusions as to the facts, it is difficult to see upon what ground the judgment can be maintained. If the plaintiffs had no title, the abortive attempts made by the defendants to purchase the land of the State could neither “constitute a cloud upon the plaintiff’s title,” nor “depreciate the value thereof,” nor “ molest them in the enjoyment of their said property.” In this view of the case, it is entirely immaterial that the defendants have no estate or interest in the land adverse to the plaintiffs. If neither party owns it, neither is entitled to any judgment as against the other in reference to it. Nor is the alleged possession of the small parcel by the plaintiffs an answer to the objection. Possession is not title, but only evidence from which title may be presumed. When, therefore, notwithstanding the possession, the Court found from the whole evidence that the plaintiffs had no title, it found, in effect, that they had no cause of action.
But it is claimed by counsel for respondents that the Court was in error in finding that the plaintiffs had no title; that in point of fact they had a perfect title; and that, the judgment being right, should not be reversed on account of this mistake of the Court. This claim of title is rested upon the decree which confirmed to the city its pueblo lands, and it is said that the lands in controversy being included in the decree, the city’s title to them was thereby made perfect, and could not afterwards be divested or impaired.
It appears from the record that the Board of United States Land Commissioners adjudged the claim presented on behalf of the city for confirmation to be valid, and decreed that the same be confirmed; that the land of which confirmation was made was situated in the County of San Diego, and known as the pueblo or town land of San Diego, and bounded as delineated on a map filed in the case, and *168marked Exhibit A. G. T. B., to which reference was made for a more particular description; that subsequently the United States District Court, on motion of the United States District Attorney, dismissed the appeal in the case, and that thereupon the decree of the Board became final; that after-wards the claim was surveyed by the United States Surveyor General, so as to include no land lying below ordinary high-water mark, and this survey was approved by the Commissioner of the General Land Office, and, on appeal, by the Secretary of the Interior, and became final.
We have looked at the map referred to in the decree for a more particular description, but we see nothing in it to sustain the argument of counsel, unless it be the fact that the whole Bay of San Diego is delineated upon it. It by no means follows, however, from that fact, that the whole bay was intended to be included as a part of the land confirmed.
After the confirmation, a survey became necessary to determine and fix the boundaries, and that survey having been made and approved as required by law, we are not at liberty to go behind it.
We think the findings of fact were justified by the evidence, and that the judgment and order ought to be reversed and the action dismissed; and it is so ordered.
Mr. Chief Justice Wallace did not express an opinion.